Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election
Applicant’s election with traverse of group I and species of claim 25 in the reply filed on 6/15/2021 is acknowledged.  Claims 25 and 26-29 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, since the elected invention/product group is found allowable therefore, claims drawn to nonelected groups that requiring all the limitations of the allowable claims (including method of using the product) are rejoined for examination, which are subsequently found allowable.
Claims 22-29 are under examination. 
Priority
This application is a DIV of 15/687,150 (filed 8/25/2017) PAT 10465166 which is a DIV of 15/024,590 (filed 3/24/2016) PAT 9777256 which is a 371 of PCT/US14/57188 (filed 9/24/2014) which claims benefit of 61/881,695 (filed 9/24/2013).


The following is an examiner’s statement of reasons for allowance: the instant application is a proper DIV of parent case 15687150/PN10465166 because the claims in the instant application were canceled upon allowance of the parent case which would have been subjected to restriction requirement if presented originally before restriction requirement. Therefore, the double patenting rejection over the parent patent has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 22-29 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653